[Cite as Di v. Cleveland Clinic Found., 2016-Ohio-686.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 101760




                                 XIAO DI, M.D., ET AL.

                                                           PLAINTIFFS-APPELLEES
                                                     vs.

          CLEVELAND CLINIC FOUNDATION, ET AL.
                                                           DEFENDANTS-APPELLANTS




                                JUDGMENT:
                            AFFIRMED IN PART,
                      REVERSED IN PART AND REMANDED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CV-13-806377

        BEFORE: E.A. Gallagher, P.J., Boyle, J., and Blackmon, J.

        RELEASED AND JOURNALIZED:                          February 25, 2016
ATTORNEYS FOR APPELLANTS

Joseph E. Herbert
Anna Moore Carulas
Roetzel & Andress L.P.A.
1375 E. Ninth Street
One Cleveland Center 9th Floor
Cleveland, Ohio 44114

Douglas G. Leak
Hanna, Campbell & Powell, L.L.P.
3737 Embassy Parkway
Suite 100
Akron, Ohio 44333

ATTORNEYS FOR APPELLEES

Stephen S. Crandall
Crandall Law L.L.C.
15 ½ N. Franklin Street
Chagrin Falls, Ohio 44022

Paul W. Flowers
Paul W. Flowers Co. L.P.A.
Terminal Tower, 35th Floor
50 Public Square
Cleveland, Ohio 44113

Richard C. Haber
Haber, Polk & Kabat, L.L.P.
737 Bolivar Road
Suite 4400
Cleveland, Ohio 44115

Norman A. Moses
Crandall Law L.L.C.
100 Marwood Circle
Boardman, Ohio 44512
EILEEN A. GALLAGHER, P.J.:

       {¶1} Defendants-appellants the Cleveland Clinic Foundation (“the CCF”) and Dr.

Andrew Esposito appeal from a medical negligence judgment in the Cuyahoga County

Court of Common Pleas in favor of plaintiffs-appellees, Dr. Xiao Di and Nan Qiao.

Appellants argue that various errors at trial require either a judgment notwithstanding the

verdict or, in the alternative, a new trial on the medical negligence claim. Appellees

cross-appeal, arguing that in the event that a new trial is ordered, all claims including

those for which a defense verdict was returned at trial must be remanded for a new trial.

For the following reasons, we affirm, in part, and reverse, in part.

       {¶2} Appellees filed a complaint pertaining to injuries to Dr. Di’s left eye and

raised claims of medical negligence against Dr. James Kim and claims of medical

negligence, lack of informed consent, battery and alterations of records against Dr.

Andrew Esposito. Dr. Di’s wife, Nan Qiao, asserted a claim for loss of consortium. The

CCF, as the employer of Doctors Kim and Esposito, was also named as a defendant on all

counts.

       {¶3} Dr. Di’s claim against Dr. Kim arose subsequent to an injury Dr. Di suffered

to his left eye while he was performing a spine surgery at the CCF.        Dr. Di asserted that

Dr. Kim, the on-call opthalmalogist at that time, violated the standard of care by failing to

properly respond to his request for treatment.

       {¶4} Dr. Di’s claims against Dr. Esposito arose from a surgery conducted by Dr.

Esposito on Dr. Di’s left eye at the CCF nearly a year later.          Dr. Di claimed that Dr.

Esposito performed the surgery in violation of the standard of care. Dr. Di further asserted
that Dr. Esposito performed surgery on his iris without his informed consent, thus

committing a battery, and that Dr. Esposito altered the relevant records to conceal this

fact.

        {¶5} The case proceeded to a jury trial and the jury returned a verdict in favor of

Dr. Kim and in favor of Dr. Esposito on Dr. Di’s claims of lack of informed consent,

battery and alteration of records. However, the jury found in favor of Dr. Di on his

medial negligence claim against Dr. Esposito and returned a verdict of $7,200,000. The

jury also found in favor of Nan Qiao on her loss of consortium claim and awarded her

$500,000. The trial court reduced Dr. Di’s noneconomic damages by $500,000 pursuant

to R.C. 2323.43 in its entry of judgment.

        {¶6} Following the trial, appellants filed a motion to enforce the statutory cap on

Dr. Di’s noneconomic damages, a motion for judgment notwithstanding the verdict and a

motion for new trial. The trial court denied appellants’ motions on July 28, 2014 and this

appeal followed.

        {¶7} The following relevant evidence was adduced at trial:1

        {¶8} Dr. Di entered into a fellowship with the CCF in 2003 and was added to the

staff as a neurosurgeon following his fellowship in 2006.                  Dr. Di specialized in

endoscopic surgery and performed 150 to 200 procedures annually.                  Dr. Di’s left eye

was injured when struck by a bone fragment during surgery on February 12, 2010. Dr.




        1
          We limit our recitation of facts to only those facts relevant to Dr. Di’s medical negligence
claim against Dr. Esposito because all other claims resulted in a defense verdict and are not relevant
to this appeal.
Di’s eye improved in the weeks following the injury but, in September of 2010, he

consulted his primary care physician due to gradually decreasing visual acuity in the eye.

       {¶9} Dr. Di began consulting with Dr. Esposito, an ophthalmologist working as a

part time consultant for the CCF, on December 10, 2010.          Records from December 10,

2010 and a January 11, 2011 visit with Dr. Esposito indicate that Dr. Di was suffering

from blurry vision.    Dr. Di had a visually significant cataract as well as a corneal scar

and an iris adhesion.     The iris adhesion was described as Dr. Di’s iris “tenting” or

“plugging” a corneal laceration likely acquired from his February 12, 2010 injury. Dr.

Di’s pupils were reactive to light and able to constrict indicating that the sphincter muscle

in his pupil was intact prior to the eye surgery.

       {¶10} On January 14, 2011, Dr. Esposito performed surgery to remove Dr. Di’s

cataract and repair his iris.    All parties agree that the cataract portion of the surgery was

a success.     In attempting to repair Dr. Di’s iris adhesion, Dr. Esposito used a

cyclodialysis spatula to “tint the iris away from the back surface of the cornea.”         Dr.

Esposito then used endoshears to dissect the scarred iris tissue from the cornea. Dr.

Esposito’s operative note reports that “at this point, about 2-3 o’clock iris defect was

noted.”    Dr. Esposito attempted to close the defect with two stitches but was

unsuccessful and aborted the procedure.

       {¶11} Following the surgery, Dr. Esposito met with Dr. Di’s wife Nan Qiao.          She

testified that Dr. Esposito indicated that Dr. Di’s iris had been torn during the attempt to

remove the corneal scar.        Dr. Esposito indicated that problem could be addressed with

stitches after the swelling from the procedure receded in a few months.
       {¶12} Dr. Di met with Dr. Esposito after the surgery and Dr. Esposito indicated

that he had accidentally torn Dr. Di’s iris during the surgery but that he could fix it.

Following the surgery, Dr. Di reported that he suddenly began experiencing glare,

photophobia and ghost images. Prior to surgery his only symptom was blurry vision.

       {¶13} Concerned about his new symptoms, Dr. Di was referred to Dr. Kosmorsky,

an ophthalmologist with the CCF. A record of Dr. Di’s January 17, 2011 consult with

Dr. Kosmorsky reported that Dr. Di was suffering from blurred and double vision,

dizziness and a headache.

       {¶14} In describing Dr. Di’s surgery, Dr. Kosmorsky initially wrote in a draft that

Dr. Di’s eye had been “macerated” but withdrew this language.        Dr. Kosmorsky later

wrote a letter stating the following:

       Dr. Xiao Di has been under my care for a complicated cataract surgery
       performed on his left eye on 1/14/2011. He sustained iris damage during
       the surgery and now has an eccentric pupil that is causing ghosting and
       refractive halos. Additionally, he has an acquired astigmatism that will
       likely require refractive surgical correction, and this will need to wait at
       least several months for the cataract surgery to heal completely. In the
       interim he has lost his depth perception and this will make it impossible for
       him to work as a neurosurgeon until and unless he heals to the point of
       regaining stero [sic] visual acuity. It is anticipated that his final vision
       outcome will not be determined for another 3 months at which time a
       judgment can be made as to whether or not he will be capable of performing
       the kind of fine visual tasks required of a neurosurgeon.


       {¶15} Dr. Di testified that Dr. Kosmorsky refused to operate further on his iris to

fix the post-surgery defect because it could not be fixed.         During his course of

post-surgery treatment with Dr. Kosmorsky, Dr. Di attempted to use a piggyback lens to

address his symptoms but he was unable to tolerate it. Finally, Dr. Kosmorsky testified
that, on June 13, 2011, it was decided that the best remaining option was for Dr. Di to use

a colored contact lens to completely block out the vision in his left eye.     At the time of

trial, Dr. Di remained monocular.

       {¶16} At trial, five ophthalmologists offered varying opinions on the condition of

Dr. Di’s left eye and the cause of his vision problems.           Dr. George Corrent, an

ophthalmologist with the Bascom Palmer Eye Institute in Florida consulted with Dr. Di

about potential solutions to his vision problems. He found that Dr. Di had a corneal scar

with some astigmatism that had caused an irregularity in the shape of Dr. Di’s cornea.

He further stated that Dr. Di’s iris was damaged and did not respond to light. Dr.

Corrent concluded that these problems were minor in comparison to what he saw as the

major problem with Dr. Di’s eye: changes in the left optic nerve.      Dr. Corrent stated that

treatments could improve some of Dr. Di’s problems but no intervention would fix his

optic nerve and restore sufficient vision for him to have good depth perception.          Dr.

Corrent did not offer an opinion on the cause of the damage to Dr. Di’s optic nerve.

       {¶17} Dr. Marc Abrams, an ophthalmologist with 29 years of experience in private

practice, including iris surgery, testified as an expert for Dr. Di.     He agreed with Dr.

Kosmorsky’s assessment from the above-quoted letter, which indicated that Dr. Di had

sustained iris damage during his eye surgery. He further agreed with Kosmorsky’s

assessment that the iris damage was causing Dr. Di to experience ghosting and reflective

halos and that Dr. Di had lost the depth perception necessary to work as a neurosurgeon.

Dr. Abrams explained that Dr. Di currently has a “sector defect” in his eye that lets in too

much light leading to fluctuating vision from glare and brightness.
          {¶18} Dr. Abrams opined that Dr. Di did not have an iris defect of any kind prior

to his eye surgery. He explained that although the records reflect that Dr. Di had a

corneal scar with iris tenting, the tenting was not causing any of Dr. Di’s decreased visual

acuity.     Abrams testified that the sole cause of Dr. Di’s decreased visual acuity prior to

surgery was the cataract.     Dr. Abrams further confirmed that medical records established

that the sphincter muscle in Dr. Di’s eye was intact prior to surgery and allowed his pupils

to react to light and constrict.

          {¶19} Dr. Abrams testified that, in his opinion, Dr. Esposito had cut Dr. Di’s

sphincter muscle during the removal of the iris from the cornea and created the sector

defect. He stated that Dr. Di did have a functional pupil but the surgery left him without

one.      Dr. Abrams stated that Dr. Di now has a “giant area that doesn’t restrict, it’s just

really not a pupil.”      Dr. Abrams explained that the pupil is important because “[it]

regulates the amount of light coming in. If you can’t regulate the light coming in and if all

the light just comes pouring in, you get ghost imaging, sometimes double vision * * *.”

          {¶20} Dr. Abrams testified that it was below the standard of care for Dr. Esposito

to attempt to repair Dr. Di’s iris because it didn’t need to be fixed, stating: “Going after

the iris almost a year after a trauma was doomed to failure.”     Dr. Abrams explained that

the iris tissue trapped in the cornea was already dead due to a lack of blood supply.      He

stated that:

          The only way to get the iris from being tented up is to basically dissect it
          away, which creates a huge defect in the iris, which is what happened here.
          He didn’t have a defect. He had a tenting-up position of the iris, but it did
          block the light from coming in. By doing this, by basically amputating the
          iris away from the cornea * * *.
       ***

       [N]ow the iris is literally peeled back away from where it should be, and
       that leaves — it’s like a door that’s being held wide open * * *.

       {¶21} Dr. Abrams concluded that by attempting to amputate the iris and repair it,

Dr. Esposito destroyed Dr. Di’s pupil. Dr. Abrams stated that it was a deviation of the

standard of care to attempt the iris reconstruction because it was not a logical, reasonable

approach and would not work in light of the extended period of time that had passed since

Dr. Di’s initial injury. Dr. Abrams opined that the negligence of Dr. Esposito directly

and proximately caused injury to Dr. Di and had rendered his eye relatively useless

visually due to glare and photophobia. He further stated that Dr. Di lacked good depth

of vision due to the loss of vision in his left eye.

       {¶22} Dr. Carl Asseff, a private ophthalmologist with experience performing

approximately 1,000 iris surgeries, also testified on behalf of Dr. Di. He agreed with Dr.

Abrams’ assessment that Dr. Di did not have an iris defect prior to the eye surgery but

instead had an iris adhesion that was plugging a laceration wound in his cornea. He also

testified that Dr. Di’s sphincter and radial muscles were intact prior to surgery because

Dr. Di’s eye was able to dilate.      Dr. Asseff opined that prior to the eye surgery, the

tenting of Dr. Di’s iris was not affecting his vision in any way and was not a problem.

According to Dr. Asseff, Dr. Di’s only pre-surgery symptom, blurry vision, was due to the

cataract.

       {¶23} Dr. Asseff testified that when Dr. Esposito attempted to remove Dr. Di’s iris

from the scar, the iris was severed and dramatically pulled away from the iris root and

blood supply resulting in the death of that tissue. Dr. Di’s pupil sphincter was also cut.
According to Dr. Asseff, today Dr. Di has a massive opening in his iris resulting in ghost

images from light, constant glare and photophobia.

       {¶24} Dr. Asseff rejected the defense theory that Dr. Di’s symptoms were

pre-existing and are only now visible due to the removal of the cataract the presence of

which had prevented their detection.   Dr. Asseff explained that Dr. Di did not have any

of the symptoms before the eye surgery. Dr. Di’s iris possessed 95 percent functionality

and efficiency before the surgery and his pupil was able to constrict and reduce the

amount of light that entered his eye. After the surgery, Dr. Di lost approximately 40

percent of his iris tissue and has no sphincter muscle, resulting in massive amounts of

light entering his eye.

       {¶25} Dr. Asseff opined that Dr. Esposito should have performed only the cataract

operation because Dr. Di’s iris injury was not salvageable at the time of surgery. Dr.

Asseff further opined that, had Dr. Esposito done only the cataract operation, Dr. Di

would still be performing neurosurgery today and would not suffer from photophobia,

glare and ghost imaging. Finally, Dr. Asseff concluded that Dr. Di had lost depth

perception, was unable to perform the duties of a neurosurgeon and his vision problem

could not be fixed.

       {¶26} Dr. Kosmorsky testified that Dr. Di had an iris defect prior to the eye

surgery. However, he conceded that none of his own records and notations from treating

Dr. Di attributed his post-surgery vision problems to anything other than the eye surgery.

In contrast to his earlier letter describing Dr. Di’s eye injury, at trial Dr. Kosmorsky

attributed Dr. Di’s vision problems to a pre-existing iris defect.   He asserted that the
reason that Dr. Di only began to experience glare, photophobia and ghost images

immediately following the eye surgery was because the cataract had been masking these

symptoms by blocking light out of Dr. Di’s eye.

       {¶27} Dr. Kosmorsky’s differential diagnosis for Dr. Di included amblyopia

possibly caused by a congenital optic nerve abnormality, conversion disorder and an

ulterior motive, i.e., that Dr. Di was faking the injury. In contrast to this opinion,

defendant-appellant Dr. Esposito conceded Dr. Di’s eye is injured and he is not faking.

In fact, Dr. Kosmorsky admitted that after surgery Dr. Di’s sphincter muscle in the

relevant section of his iris had been completely cut to the pupil despite documentation

from Dr. Esposito that it had been intact prior to surgery.         Dr. Kosmorsky further

conceded that despite numerous opportunities during the treatment of Dr. Di, no

ophthalmologist for the CCF ever diagnosed Dr. Di with either amblyopia or a congenital

optic nerve abnormality.

       {¶28} Dr. Asseff rejected Dr. Kosmorsky’s differential diagnosis of latent

amblyopia and a congenital optic nerve defect because there was no documentation of

damage prior to the surgery. He additionally opined that, “hypothetically,” if Dr. Di now

has optic nerve damage, such damage was sustained during the trauma of the eye surgery

due to increased intraocular pressure.

       {¶29} Finally, Dr. Michael Snyder, an ophthalmologist who specializes in cornea

and refractive surgery for the Cincinnati Eye Institute, testified for the appellants.    Dr.

Snyder testified that Dr. Di had a defect in his iris and damage to his pupil prior to the eye

surgery due to a corneal laceration. Dr. Snyder opined that Dr. Di did not see glare or
photophobia until after the surgery because of the cataract and his iris being incarcerated

in the corneal wound resulted in a blockage of light. Dr. Snyder testified that the

cataract was masking problems such as light sensitivity and multiple images that Dr. Di

did not notice until the cataract was removed.

       {¶30} Dr. Snyder agreed with Dr. Esposito’s decision to attempt the iris

reconstruction surgery and testified that he would have made the same choice.              Dr.

Snyder testified that Dr. Esposito was competent and qualified to make the surgical

recommendation and perform the surgery. However, Snyder conceded that “it is very

difficult, almost impossible, to remove the iris from the scar where it has become

entrapped.”     Despite this, Dr. Snyder maintained he would have performed the surgery

because if Dr. Di’s iris had been left plugging the corneal wound, he would continue to be

at risk for photophobia and glare.

       {¶31} Dr. Snyder testified that it is impossible to predict how a patient’s iris will

react to this type of surgery and a perfect outcome cannot be guaranteed.          Dr. Snyder

testified that a perfect outcome was not achieved in Dr. Di’s case and that while Dr. Di

had a pre-surgery iris abnormality the abnormality was enlarged by the surgical

intervention.    He further conceded that light was entering Dr. Di’s eye through this

larger aperture and that while Dr. Di’s pupil had been reactive to light prior to surgery,

afterward the pupil showed minimal reactivity.

       {¶32} Dr. Snyder testified that the present defects in Dr. Di’s eye could be

addressed with various treatments including a contact lens designed to limit the amount of

light that enters the eye, an artificial iris and a corneal transplant.   Dr. Abrams disagreed
with Dr. Snyder’s opinion and testified that Dr. Di’s iris defect could not be fixed with a

jupiter lens, a corneal transplant or an artificial iris transplant.    He explained that a

corneal transplant would not address Dr. Di’s iris defect and an artificial iris is not a

device approved by the FDA.         He further opined that an artificial iris would be

contraindicated in Dr. Di’s case because it would increase his risk to suffer intractable

glaucoma.    Dr. Snyder maintained that Dr. Abrams’ concerns regarding the artificial iris

were factually incorrect.

       {¶33} Finally, Dr. Snyder testified that he examined Dr. Di’s left optic nerve after

the eye surgery and did not find the nerve to be damaged.              However, Dr. Snyder

repeatedly described the nerve as “funny looking.”    While not opining that Dr. Di’s optic

nerve was the cause of his present vision problems, Dr. Snyder testified that the nerve had

an abnormal shape from development in utero.       He further maintained that the shape of

the nerve does not change based on intervention and that the eye surgery did not cause

damage to Dr. Di’s optic nerve.

       {¶34} The record reflects that the CCF chose not to renew Dr. Di’s employment

contract after 2010 in a decision that was completely unrelated to his eye injury. It was

established that Dr. Di was a fellow at the CCF from 2003 to 2006 and then a clinical

associate from 2006 until the end of his employment in 2011. Dr. Di’s annual salary

was $150,000 from 2003 until April 1, 2010. In April 2010 the CCF increased Dr. Di’s

salary to $300,000.   The record reflects that the average annual salary for a staff level

neurosurgeon at the CCF was $475,000. CCF witnesses maintained that Dr. Di’s value
was beneath “staff level” because he was ineligible for board certification in neurosurgery

due to his education and training outside the United States.

       {¶35} In anticipation of his annual contract not being renewed with the CCF, Dr.

Di obtained a neurosurgery position at the Children’s Mercy Hospital in Missouri with an

annual salary of $480,000.    Dr. Di’s ability to obtain a license to practice medicine in the

state of Missouri was uncertain and in the process of being appealed when he underwent

eye surgery. Due to his vision problems subsequent to the surgery, he was forced to

withdraw from his contract with Children’s Mercy Hospital because he could not operate

as a neurosurgeon.

       {¶36} Dr. Di’s economic damages expert, Dr. David Boyd, detailed his

calculations of Dr. Di’s future lost wages due to his inability to operate as a neurosurgeon

following the eye surgery.       Dr. Boyd presented alternative calculations based on

different work life expectancy figures and salaries of $300,000 and $475,000.

       {¶37} Lastly, Dr. Di’s wife, Nan Qiao, testified and described the detrimental

impact that Dr. Di’s eye injury had upon their family.

       I. Motion for Judgment Notwithstanding the Verdict

       {¶38} Appellants argue in their first assignment of error that the trial court erred in

denying their motion for a judgment notwithstanding the verdict.

       {¶39} Review of a trial court’s ruling on a motion for judgment notwithstanding

the verdict is de novo, because it presents a question of law. Seese v. Admr., Bur. of

Workers’ Comp., 11th Dist. Trumbull No. 2009-T-0018, 2009-Ohio-6521, ¶ 11. We
review the denial of a motion for judgment notwithstanding the verdict under the

following standard:

      The evidence adduced at trial and the facts established by admissions in the

      pleadings and in the record must be construed most strongly in favor of the

      party against whom the motion is made, and, where there is substantial

      evidence to support his side of the case, upon which reasonable minds may

      reach different conclusions, the motion must be denied. Neither the weight

      of the evidence nor the credibility of the witnesses is for the court’s

      determination in ruling upon either of the above motions.

Posin v. A.B.C. Motor Court Hotel, Inc., 45 Ohio St. 2d 271, 275, 344 N.E.2d 334 (1976).

      {¶40} A motion for judgment notwithstanding the verdict tests the legal

sufficiency of the evidence. This is a question of law that does not require the reviewing

court to weigh the evidence or test the credibility of witnesses.                Ruta v.

Breckenridge-Remy Co., 69 Ohio St. 2d 66, 430 N.E.2d 935 (1982).

      {¶41} Appellants argue that the evidence presented at trial was legally insufficient

to support the jury’s verdict and they cite the jury’s response to interrogatory number 7

that asked in what respect Dr. Esposito was negligent. The jury answered as follows:

      [D]id not meet the required standard of care.

      Attempted a surgery he was not qualified to preform [sic].

      {¶42} The Ohio Supreme Court has repeatedly approved the use of interrogatories

requesting the jury to state “in what respects the defendant was negligent.” Moretz v.

Muakkassa, 137 Ohio St. 3d 171, 2013-Ohio-4656, 998 N.E.2d 479, ¶ 77. The essential
purpose to be served by interrogatories is to test the correctness of a general verdict by

eliciting from the jury its assessment of the determinative issues presented by a given

controversy in the context of evidence presented at trial. Cincinnati Riverfront Coliseum,

Inc. v. McNulty Co., 28 Ohio St. 3d 333, 336-37, 504 N.E.2d 415 (1986).

       {¶43} Here, appellants argue that the jury’s response to interrogatory number 7

was legally insufficient to support the jury’s verdict because Dr. Di presented no expert

testimony that Dr. Esposito was unqualified to perform the iris reconstruction or that a

lack of qualifications caused Dr. Di’s injury. We do not agree.

       {¶44} Appellants’ argument is flawed in two respects. First, appellant asks this

court to completely ignore the first sentence in the jury’s response to the interrogatory —

that Dr. Esposito “did not meet the required standard of care.”         Even if we were to

accept appellants’ argument that the jury’s second sentence was not supported by the

evidence, the jury heard sufficient testimony from Dr. Abrams and Dr. Asseff detailing a

violation of the standard of care by Dr. Esposito and establishing that such violation

proximately caused Dr. Di’s injury.       Assuming arguendo that the second sentence

represents a flawed rationale in support of medical negligence, the first sentence stands,

by itself, as an independent and adequate explanation of the negligence determination.

The jury’s first stated rationale for its negligence finding— that Dr. Esposito violated the

standard of care — is supported by sufficient evidence on the record.

       {¶45} Second, we reject appellants’ strict and narrow construction of the jury’s

second sentence, “[a]ttempted a surgery he was not quailified [sic] to preform [sic].”   In

Prendergast v. Ginsburg, 119 Ohio St. 360, 164 N.E. 345 (1928), the Ohio Supreme
Court held that, “[j]udgment should not be rendered on special findings of fact as against

the general verdict unless such special findings, when considered together, are

inconsistent and irreconcilable with the general verdict.” Id. at paragraph one of the

syllabus.   Jury interrogatory answers should be liberally construed with a view to

ascertaining the jury’s reason for its verdict. Elio v. Akron Transp. Co., 147 Ohio St. 363,

370, 71 N.E.2d 707 (1947). Neither the court nor counsel may put words into the

mouths of the jury. Id.

       {¶46} Over the course of a 13 day trial, the jury heard conflicting testimony from

five ophthalmologists regarding the damage to Dr. Di’s eye, the cause of said damage and

the relevant standard of care.   In addition to that information, the jurors heard evidence

regarding Dr. Di’s claims against Dr. Kim and they were inundated with a massive

quantity of specialized medical information. Appellants now argue that this court should

reverse the jury’s verdict because their interrogatory response failed to strictly conform to

the proper use of legal and medical terminology.     We decline to adopt appellants’ strict

construction approach to a layperson jury’s description of medical negligence.

       {¶47} There is no dispute that appellant introduced sufficient expert evidence that

Dr. Esposito violated the standard of care by performing an unnecessary and unlikely to

succeed surgical procedure (the iris reconstruction).     Furthermore, Dr. Di introduced

sufficient expert evidence to establish that this unnecessary procedure proximately caused

the damage to his iris.   In a situation such as this, where the record contains sufficient

evidence to establish medical negligence, we decline to interject ourselves into the minds

of the jury and apply strict legal meaning to ambiguous terminology and overturn their
verdict.   We do not find Dr. Di’s theory of negligence, that Dr. Esposito erred in

deciding to engage in an unnecessary and risky surgical course, to be patently inconsistent

with the jury’s finding that he engaged in a surgery he was not qualified to perform.

       {¶48} Appellants’ first assignment of error is overruled.

       II. Trial Court’s Admission of Employment–Related Evidence

       {¶49} Appellants argue in their second assignment of error that the trial court erred

in allowing Dr. Di to introduce evidence pertaining to his employment with CCF.

Appellants argue that the testimony of certain witnesses and the introduction of a letter

evidencing neglect of Dr. Di’s compensation by his employer constituted inflammatory

and irrelevant evidence.

       {¶50} “Relevant” evidence is defined by Evid.R. 401 as “evidence having any

tendency to make the existence of any fact that is of consequence to the determination of

the action more probable or less probable than it would be without the evidence.” All

relevant evidence is admissible and irrelevant evidence is inadmissible. Evid.R. 402.

       {¶51} “Decisions concerning the admission or exclusion of evidence are within the

discretion of the trial court and will not be reversed absent an abuse of that discretion.”

Smith v. Gold-Kaplan, 8th Dist. Cuyahoga No. 100015, 2014-Ohio-1424, ¶ 17, citing

Beard v. Meridia Huron Hosp., 106 Ohio St. 3d 237, 2005-Ohio-4787, 834 N.E.2d 323.

 A trial court’s determination of the relevance of any evidence is also reviewed for an

abuse of discretion. State v. Allen, 73 Ohio St. 3d 626, 633, 653 N.E.2d 675 (1995). A

reviewing court will uphold an evidentiary decision absent an abuse of discretion that has

affected the substantial rights of the adverse party or is inconsistent with substantial
justice. Beard at ¶ 20.   The term “abuse of discretion” connotes more than an error of

law or judgment; it implies that the court’s attitude is unreasonable, arbitrary or

unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140

(1983).

      {¶52} Appellants argue that the trial court abused its discretion in allowing Dr. Di

to call Dr. Michael Modic, Dr. Marc Luciano and Dr. Edward Benzel as witnesses. We

disagree.   The testimony of all three doctors was relevant to establish Dr. Di’s future

earning capacity, his capabilities as a surgeon and his ability to function as a

neurosurgeon in the future.

      {¶53} Dr. Michael Modic’s testimony established that a staff level neurosurgeon at

the CCF has an average salary of $475,000.     Dr. Marc Luciano was Dr. Di’s immediate

supervisor at the CCF and established that Dr. Di was considered one of the leading

neurosurgeons in the United States regarding endoscopic chiari surgery during his time at

the CCF.    He confirmed that he wrote a letter of recommendation for Dr. Di and that Dr.

Di was a very good physician and a mature technical neurosurgeon who possessed good

judgment.

      {¶54} Appellants and Dr. Di took opposing positions at trial on the question of

whether Dr. Di could continue to function as a monocular neurosurgeon.       No testimony

was more relevant to this issue than that of Dr. Edward Benzel.   Dr. Benzel testified that

he had been the chairman of neurosurgery at the CCF since 2007.        He testified that he

disagreed with Dr. Kosmorsky’s opinion that Dr. Di was unable to function as a

neurosurgeon due to a loss of depth perception, explaining that “a lot” of Dr. Di’s surgery
involves interpreting images displayed on a two dimensional television screen.

However, he conceded that complications during endoscopic procedures can require a

neurosurgeon to convert the procedure to an open procedure that would require depth

perception and that endoscopic procedures in general require depth perception to place

the endoscope in the patient’s body.

       {¶55} Nonetheless, Dr. Benzel maintained that Dr. Di’s monocular vision would

suffice for neurosurgery.   When pressed for an explanation, Dr. Benzel stated that depth

perception is “tactile, visual, other cues, et cetera.”    This was the most significant

testimony introduced at trial on the subject of Dr. Di’s future capability as a neurosurgeon

because it is likely that the jury found this explanation to be lacking in credibility. The

record established that Dr. Di was monocular and lacked vision in his left eye for depth

perception.   The record further established the incredibly delicate and precise nature of

Dr. Di’s surgeries that required him to operate in spaces as small as one millimeter and

where mistakes can result in the death of a patient. Within that context, it is difficult to

accept Dr. Benzel’s claim that “tactile” sense would be sufficient for such surgeries.

       {¶56} Dr. Benzel also provided testimony regarding Dr. Di’s appropriate salary

and value in the market as a neurosurgeon.       His testified that Dr. Di’s salary for the

majority of his time at the CCF, $150,000 per year, was appropriate because Dr. Di’s

value as a non-board certified surgeon was “low.” However, this testimony was directly

contradicted by an internal email indicating that Dr. Di had been underpaid.     It was also

refuted by Dr. Di’s ability to obtain a contract for his services at the Children’s Mercy

Hospital in Missouri with an annual salary of $480,000.
       {¶57} Furthermore, Dr. Benzel questioned Dr. Di’s skill, stating that a letter of

recommendation that he, himself, had written that included effusive praise of Dr. Di was

not accurate.   In testimony that likely damaged his credibility, Dr. Benzel maintained

that despite his praise and the well established unique character of Dr. Di’s neurosurgical

practice, Dr. Di was merely an “adequate surgeon.”           Dr. Benzel explained that his

effusive letter of recommendation contained a “code word” in the form of the phrase:

“[s]hould you have any further questions or concerns, please do not hesitate to contact

me.”   Regarding prospective employers who relied on the veracity of his statements of

praise in the letter, Dr. Benzel stated “[i]f you don’t call me, you’re bad.”

       {¶58} Due to the plethora of relevant testimony introduced during the questioning

of the above witness we cannot say that the trial court abused its discretion in allowing

Dr. Di to call them as witnesses.

       {¶59} Finally, appellants argue that the trial court erred in allowing Dr. Di to

introduce an April 1, 2010 internal CCF email written by Dr. Modic that stated “believe it

or not [Dr. Di] was hired at 150k and never given a raise [from 2006 to 2010].” The letter

indicated that Dr. Di was “actually a good surgeon but not board eligible and * * * not

part of our long term planning.” In anticipation of transitioning Dr. Di’s work to a

newly recruited pediatric neurosurgeon at the end of 2010, Dr. Modic stated:

       I would like to increase his compensation to 300k year [sic] starting in May
       for his cooperation in staying with us through the transition, even though
       we were not going to reappoint him. (Might also get us off the hook if he
       sues his [sic] under the US anti slavery laws). I know we are in a
       compensation budget crunch but he has been mistreated. My only excuse,
       and a lame one at that, is that he has been under my radar as a clinical
       associate.
       {¶60} The trial court initially ruled that the email would be excluded from trial

and, consistent with this ruling, it was not introduced during the testimony of Dr. Modic.

However, when Dr. Di’s economics expert, Dr. Boyd, provided testimony regarding his

future lost wages based on alternative annual salaries of $300,000 and $475,000,

appellants challenged these salary figures.   Appellants forced Dr. Boyd to concede that

Dr. Di had never earned $300,000 for a full year but rather his W-2 forms indicated

salaries in the $150,000 range. Further questioning by appellants’ attorney suggested

that Dr. Boyd’s economic damages calculations should be cut in half based on this

information.

       {¶61} Following an objection by Dr. Di, the trial court reversed its decision to

exclude Dr. Modic’s email and allowed it to be introduced during the testimony of Dr.

Benzel who described it as “a joke.”

       {¶62} In State v. Pawlak, 8th Dist. Cuyahoga No. 99555, 2014-Ohio-2175, this

court explained:

       Under the “opening the door doctrine,” where a party has elicited or
       introduced prejudicial or inadmissible testimony, his opponent, in the trial
       court’s discretion, may introduce evidence on the same issue in order to
       rebut any false impression that may have resulted from the earlier
       admission. A prerequisite of any view regarding “opening the door” is that
       the initial evidence was somehow prejudicial to the party attempting to
       present rebuttal evidence.

(Internal citations omitted.) Id. at ¶ 122

       {¶63} A party may use relevant information to rebut the inference arising from

evidence when a party opens the door to otherwise inadmissible evidence. State v.

Battiste, 8th Dist. Cuyahoga No. 102299, 2015-Ohio-3586, ¶ 33, citing State v. Jackson,
57 Ohio St. 3d 29, 565 N.E.2d 549 (1991). This court has applied the “opening the door”

doctrine in the context of civil trials. See, e.g., Spisak v. Salvation Army, 8th Dist.

Cuyahoga No. 99633, 2013-Ohio-5429, ¶ 53.

       {¶64} We find no error in the trial court’s application of the doctrine in this

instance. Appellants were fully capable of introducing independent testimony on the

topic of Dr. Di’s future market value and instead chose to take advantage of the trial

court’s initial decision to exclude the letter.   The record contained significant evidence

that Dr. Di’s market value was greater than $150,000 per year.            Despite this fact,

appellants attempted to wield the trial court’s exclusion of the Modic email against Dr. Di

by arguing that his true value was $150,000, knowing that the ruling barred Dr. Di from

introducing relevant evidence that his salary history was below market value.             We

cannot say that the trial court abused its discretion when it allowed the letter to be

introduced to provide appropriate context in response to appellants’ misleading tactic.

       {¶65} Appellants’ second assignment of error is overruled.

       III. The New Proximate Cause Opinion

       {¶66} In their third assignment of error, appellants argue that the trial court erred

in allowing Dr. Di’s expert, Dr. Asseff, to introduce a new theory of causation not

previously disclosed in his expert report or discovery deposition. Specifically, appellants

argue that the trial court erred in allowing Dr. Asseff to testify that if Dr. Di did possess

optic nerve damage, it was caused by trauma sustained during the cataract surgery.

Appellants argue that they suffered unfair surprise due to this testimony and were
precluded from effectively cross-examining Dr. Asseff and introducing expert testimony

to refute his position.

       {¶67} It is unclear from the record why the parties failed to fully explore the

question of optic nerve damage during discovery. Although Dr. Corrent was the only

ophthalmologist who directly attributed Dr. Di’s permanent vision loss to optic nerve

damage, his opinion was known by both parties prior to trial. Furthermore, Dr. Corrent

offered no opinion on the cause of the alleged optic nerve damage.

       {¶68} Dr. Kosmorsky raised the theory of a congenital optic nerve abnormality as

part of his differential diagnosis but admitted that neither amblyopia or an optic nerve

abnormality was documented in Dr. Di’s CCF records. Dr. Snyder repeatedly referred to

Dr. Di’s optic nerve as a “funny looking nerve” but testified that he performed an optic

nerve coherence tomography on Dr. Di and did not find the nerve to be damaged.      Dr.

Snyder admitted that he did not disclose his opinion regarding Dr. Di’s “funny looking”

optic nerve at his deposition but conceded that he did not believe the nerve to be the

ultimate limiting factor in Dr. Di’s vision problems.

       {¶69} Dr. Asseff testified that the medical records documented that Dr. Di

sustained increased intraocular pressure as a result of the eye surgery and opined that,

hypothetically, if Dr. Di’s optic nerve was damaged, such damage was caused by the

trauma of the surgery. There is no dispute that Dr. Asseff never opined, prior to trial,

that Dr. Di suffered optic nerve damage as a result of the eye surgery.

       {¶70} Civ.R. 26(E)(1)(b) requires a party to seasonably supplement responses to

any questions directly addressed to the subject matter on which an expert is expected to
testify. “This duty * * * is necessary because preparation for effective cross-examination

is especially compelling where expert testimony is to be introduced.” Shumaker v. Oliver

B. Cannon & Sons, Inc., 28 Ohio St. 3d 367, 370, 504 N.E.2d 44 (1986), abrogated on

other grounds, State v. D’Abrosio, 67 Ohio St. 3d 185, 1993-Ohio-170, 616 N.E.2d 909.

The purpose of Civ.R. 26(E)(1)(b) is to prevent “trial by ambush.” Id. at 371.

       {¶71} Loc.R. 21.1(B), which governs the use of expert witnesses and expert

reports in Cuyahoga County, further provides, in pertinent part:

       A party may not call an expert witness to testify unless a written report has
       been procured from the witness and provided to opposing counsel. It is
       counsel’s responsibility to take reasonable measures, including the
       procurement of supplemental reports, to insure that each report adequately
       sets forth the expert’s opinion. However, unless good cause is shown, all
       supplemental reports must be supplied no later than thirty (30) days prior to
       trial. The report of an expert must reflect his opinions as to each issue on
       which the expert will testify. An expert will not be permitted to testify or
       provide opinions on issues not raised in his report.

       {¶72} The trial court has discretion to determine whether there has been a violation

of Loc.R. 21.1 and how to remedy that violation. Nakoff v. Fairview Gen. Hosp., 75 Ohio

St.3d 254, 257-258, 662 N.E.2d 1 (1996); Pang v. Minch, 53 Ohio St. 3d 186, 559 N.E.2d
1313 (1990), paragraph one of the syllabus. Thus, a reviewing court should not disturb a

trial court’s decision regarding a discovery sanction absent an abuse of discretion. Nakoff

at syllabus; Cox v. MetroHealth Med. Ctr. Bd. of Trustees, 2012-Ohio-2383, 971 N.E.2d
1026, ¶ 41 (8th Dist.). The Nakoff court explained that, “[t]he discovery rules give the

trial court great latitude in crafting sanctions to fit discovery abuses” and “[i]n order to

have an abuse of that choice, the result must be so palpably and grossly violative of fact

or logic that it evidences not the exercise of will but the perversity of will, not the
exercise of judgment but the defiance of judgment, not the exercise of reason but instead

passion or bias.”   Nakoff at 256.

       {¶73} An inquiry into whether a trial court abused its discretion in applying Loc.R.

21.1 is necessarily fact intensive.   One purpose of Civ.R. 26(E)(1) is to prevent “trial by

ambush.” Amerifirst Savs. Bank of Xenia v. Krug, 136 Ohio App. 3d 468, 498, 737
N.E.2d 68 (2d Dist.1999); Walker v. Holland, 117 Ohio App. 3d 775, 785-786, 691
N.E.2d 719 (2d Dist.1997); Waste Mgt. of Ohio, Inc. v. Mid-America Tire, Inc., 113 Ohio

App.3d 529, 681 N.E.2d 492 (2d Dist.1996). “If discovery is to serve its purpose, the

parties must be entitled, upon the unveiling of a contention, to a reasonable opportunity to

prepare to defend against it.” Waste Mgt. at 533; Shumaker at 371.

       {¶74} In Cox, this court found that a trial court had abused its discretion by

allowing a defense expert to offer a new theory of causation based on new information

that the expert learned after preparing his expert report and being deposed by the plaintiff.

 Cox at ¶ 37-48.     The court held that, in the absence of a supplement to the expert’s

deposition testimony, the plaintiffs had a reasonable expectation that the defense expert’s

trial testimony would be consistent with his original responses provided in discovery. Cox

at ¶ 43. We held that the plaintiffs in Cox were “surprised and prejudiced” by the

expert’s testimony. Cox at ¶ 43.

       {¶75} In O’Connor v. Cleveland Clinic Found., 161 Ohio App. 3d 43,

2005-Ohio-2328, 829 N.E.2d 350, ¶ 25 (8th Dist.), this court found a party’s failure to

disclose a critical new theory by an expert witness to be a violation of Civ.R. 26(E) and

Loc.R. 21.1.     In O’Connor, we recognized the necessity of supplementing expert
testimony, stating that “the introduction of a new theory that has not been disclosed prior

to trial ‘smacks of ambush’ and thwarts an opposing counsel’s ability to effectively offer

a counter theory or to cross-examine the expert.” Id. at ¶ 20. We concluded that the trial

court abused its discretion by allowing an expert witness to offer a new opinion on the

possible cause of the injury, holding that “[t]he failure to disclose the new theory in either

an expert report, as a supplement to [the doctor’s] deposition, or by supplementing

responses to original interrogatories distorted the level playing field.” Id. at ¶ 23.

       {¶76} The exclusion of otherwise reliable and probative evidence, however, is an

extreme sanction for a discovery violation. Cucciolillo v. E. Ohio Gas Co., 4 Ohio

App.3d 36, 446 N.E.2d 175 (7th Dist.1980); Mulford v. Columbus & S. Ohio Elec. Co.,

4th Dist. Athens No. CA-1548, 1994 Ohio App. LEXIS 32 (Jan. 12, 1994). Thus, a

court should exclude evidence only when clearly necessary to enforce willful

noncompliance or to prevent unfair surprise. See Nickey v. Brown, 7 Ohio App. 3d 32,

454 N.E.2d 177 (9th Dist.1982).       In deciding whether to exclude evidence, “‘the trial

court should weigh the conduct of the party offering the expert testimony along with the

level of prejudice that the opposing party suffered as a result of the discovery violation.’”

Culp v. Olukoga, 4th Dist. Scioto No. 12CA3470, 2013-Ohio-5211, ¶ 38, quoting Savage

v. Correlated Health Serv., 64 Ohio St. 3d 42, 591 N.E.2d 1216 (1992).

       {¶77} In the present case, we find no abuse of discretion because we find no

indication of surprise or prejudice on the record.       The record reflects that appellants

introduced the theory of a pre-existing congenital optic nerve abnormality in contradiction

of the documentary evidence and the opinions of their own experts.                Under these
circumstances, the trial court did not abuse its discretion in allowing Dr. Asseff, who

attributed Dr. Di’s injury to a completely separate proximate cause, to answer a

hypothetical question regarding Dr. Di’s optic nerve.

       {¶78} Dr. Kosmorsky ingenuously raised the theory of a congenital optic nerve

abnormality as part of his “differential diagnosis” despite admitting that neither

amblyopia nor an optic nerve abnormality was documented in Dr. Di’s CCF records.

Furthermore, Dr. Kosmorsky’s theory of a pre-existing congenital optic nerve condition

was refuted by his own admission that two internal medicine physicians and an

ophthamologist found Dr. Di’s optic nerve to be normal prior to surgery. Kosmorsky

conceded that Dr. Esposito himself performed a fundus examination on Dr. Di’s optic

nerve on December 10, 2010 and reported no abnormalities.

       {¶79} Dr. Snyder’s testimony in regards to Dr. Di’s optic nerve was more evasive

than Dr. Kosmorsky. Dr. Snyder repeatedly referred to Dr. Di’s optic nerve as a “funny

looking nerve.” Dr Synder testified that he performed an optic nerve OCT on Dr. Di and

did not find the nerve to be damaged.        Dr. Snyder further admitted that he had no

baseline view of Dr. Di’s optic nerve as it existed prior to surgery for comparison.

Despite this testimony, Dr. Synder concluded that Dr. Di’s optic nerve possessed an

“abnormal shape” from development in utero. Finally, and most importantly, Dr. Snyder

opined that the surgery could not have caused damage to Dr. Di’s optic nerve.

       {¶80} Despite Dr. Snyder’s opinion as to the “funny looking” nature of Dr. Di’s

optic nerve he testified that he did not believe the nerve to be the ultimate limiting factor

in Dr. Di’s vision problems. Dr. Snyder further admitted that he did not disclose his
opinion regarding Dr. Di’s optic nerve at his deposition. He conceded that his report

mentioned Dr. Di’s optic nerve but, in contrast to his trial testimony, did not give an

opinion on what caused it to look “funny.”

       {¶81} In response to this testimony, Dr. Asseff, who also concluded that Dr. Di’s

optic nerve was not the source of his vision problems, answered a hypothetical question

that required him to assume that the nerve was, in fact, damaged. Although he found no

such damage to Dr. Di’s optic nerve, he testified that if the optic nerve was damaged, the

damage was attributable to increased intraocular pressure from the trauma of the surgery.

       {¶82} To conclude, both Dr. Asseff and Dr. Snyder held the opinion that Dr. Di’s

vision problems stemmed from the damage to his iris and pupil. Both experts were

provided an opportunity to presume that Dr. Corrent’s conflicting diagnosis of optic nerve

damage was true and offer opinions on its cause.   In other words, the only disagreement

between the two experts on this issue was what could have caused this hypothetical injury

that neither found Dr. Di to possess. Within that context both experts were allowed to

offer an opinion regarding whether hypothetical optic nerve damage sustained by Dr. Di

was attributable to the surgery.

       {¶83} We find no element of “ambush” here.        This case is similar to Faulk v.

Internatl. Business Machines, 1st Dist. Hamilton Nos. C-765 and C-778, 2001 Ohio App.

LEXIS 3980 (Sept. 7, 2001), where the court held that the trial court did not abuse its

discretion by allowing a defense expert to testify regarding causation.     The plaintiff

argued that the trial court erroneously permitted the defense expert to testify regarding

causation when his causation opinion given at trial differed from what he gave during his
deposition and when the defense did not inform the plaintiff of the change. The plaintiff

asserted that the defense expert changed his theory of how the plaintiff suffered her

injury. The appellate court disagreed, stating:

      [W]e must decide whether the subject matter of [the expert’s] trial
      testimony materially differed from the subject matter of his deposition
      testimony. Throughout this litigation, [the expert] has opined that the
      surge protector was the cause of [the plaintiff’s] injury. That opinion did
      not change. [The expert] has also consistently opined that the building was
      appropriately wired and grounded. What changed at trial was that [the
      expert] was presented with a hypothetical as to what effect an ungrounded
      electrical system would have had on his conclusion that the surge protector
      was the cause of [the plaintiff’s] injuries. He opined that, in that situation,
      the ungrounding would have resulted in an electric shock to any device
      plugged into the defective surge protector, whenever a person touched a
      metal part of the device.

      This is not a case where an expert was unable to give an opinion on
      causation during his deposition, but did so at trial.          See Waste
      Management, of Ohio, Inc. v. Mid-America Tire, Inc., 113 Ohio App. 3d
529, 533, 681 N.E.2d 492 (2d Dist.1996). Nor is it a situation where the
      expert specifically changed his or her opinion at trial. See Fetters v. St.
      Francis/St. George Hospital, Inc., 1st Dist. Hamilton No. C-990410, 2000
      Ohio App. LEXIS 999 (Mar. 17, 2000). This is also not a case where
      “the subject matter [of the expert’s testimony] [was] revealed for the first
      time at trial and the opposing party had no reason to anticipate it.” See
      Fetters v. St. Francis/St. George Hospital, Inc. In fact, the issue of the
      consequences of an ungrounded circuit was touched upon in [the expert’s]
      deposition. Further, since it was obvious that the two expert’s opinions
      were premised on whether the building’s electrical system was grounded,
      we do not believe that [the expert’s] opinion concerning the hypothetical
      was “an ambush.”

Id.

      {¶84} In this case, Dr. Asseff testified in his deposition that based on his testing,

Dr. Di’s optic nerve was normal. Dr. Asseff did not alter that opinion at trial. Dr.

Asseff simply answered a hypothetical question posed that allowed him to assume certain

facts were true — facts that neither Asseff nor Snyder found in their examinations of Dr.
Di. Morever, both experts had the opportunity to offer what amounted to opinions on

this hypothetical question.

       {¶85} Appellants argue that because their expert, Dr. Snyder, testified out of order

during Dr. Di’s case-in-chief, he was prevented from effectively countering Dr. Asseff’s

purported new proximate cause theory. But Dr. Snyder had addressed the exact issue

during his redirect-examination that the clinic is now claiming it could not counter: Dr.

Snyder opined that there was no way that the January 14, 2011 surgery could have caused

Dr. Di’s optic nerve abnormality. Notably, it is quite possible that if Dr. Snyder had not

first stated that Dr. Di’s optic nerve abnormality could not have been caused by the

January 14, 2011 surgery, then Dr. Asseff would not have responded with his counter

opinion. Again, this is because Dr. Asseff’s ultimate opinion did not involve Dr. Di’s

optic nerve — and that did not change. Further, even if Dr. Asseff had testified first,

and then Dr. Snyder testified regarding his opinion, Dr. Di would have been able to recall

Dr. Asseff to rebut Dr. Snyder’s testimony.

       {¶86} Thus, although Dr. Asseff testified that if Dr. Di had optic nerve damage,

then it was caused by the January 14, 2011 surgery, his expert opinion that Dr. Di’s vision

problems were caused by the damage to his iris during the surgery — the ultimate issue in

the case — remained unchanged.      Accordingly, we cannot say that the trial court abused

its discretion.

       {¶87} Although differences of opinions on this matter are possible, a mere

disagreement with the trial court’s decision does not show a “perversity of will” on the

trial court’s part necessary to find an abuse of discretion.   We cannot say that the trial
court’s decision here was “so palpably and grossly violative of fact or logic that it

evidences not the exercise of will but the perversity of will, not the exercise of judgment

but the defiance of judgment, not the exercise of reason but instead passion or bias.”

Nakoff, 75 Ohio St. 3d at 256, 662 N.E.2d 1. This was a complicated case that took place

over a two-week period, involving specialized medical issues and the testimony of five

competing experts.    In the end, the jury simply believed Dr. Di’s experts over the

appellants’ experts on the issue of whether Dr. Esposito deviated from the standard of

care and whether that deviation was the proximate cause of Dr. Di’s vision problems.

       {¶88} Appellants’ third assignment of error is overruled.

       IV. Defendant’s Failure to Pass Board Certification Examinations

       {¶89} In their fourth assignment of error, appellants argue that the trial court erred

in permitting Dr. Di’s counsel to argue and cross-examine Dr. Esposito regarding his

failure to pass his board certification examinations in the field of ophthalmology. We

agree that the trial court erroneously permitted this testimony but find the error to be

harmless.

       {¶90} Dr. Di’s counsel stated during opening statements that Dr. Esposito was

inexperienced and had “failed his boards.”     He further questioned Dr. Esposito on the

board certification exams and elicited an admission that Dr. Esposito had taken, and

failed, the board exams twice.

       {¶91} It is well established under Ohio law that questions regarding a defendant

doctor’s failure to pass board certification examinations is not relevant to the ultimate

issue of whether the doctor breached the standard of care in a particular instance.
O’Loughlin v. Mercy Hosp. Fairfield, 1st Dist. Hamilton No. C-130484, 2015-Ohio-152,

¶ 9;   Shoemake v. Hay, 12th Dist. Clermont No. CA2002-06-048, 2003-Ohio-2782, ¶

13-15; Keller v. Bacevice, 9th Dist. Lorain No. 94CA005812, 1994 Ohio App. LEXIS

5444 (Nov. 30, 1994). This court has previously held that a trial court did not abuse its

discretion in finding that questions about a doctor’s failure to pass board certification

examinations were not relevant to his competency or credibility. Johnston v. Univ.

Mednet, 8th Dist. Cuyahoga No. 65623, 1994 Ohio App. LEXIS 3495 (Aug. 11, 1994),

overruled on other grounds, 71 Ohio St. 3d 608, 1995-Ohio-1, 645 N.E.2d 453.

       {¶92} Although we find that the trial court erred in admitting the testimony

regarding Dr. Esposito’s failure to pass his board certification examinations, we find the

error to be harmless.   Absent a showing that a party’s substantial rights were affected by

the admission of evidence, we will disregard errors in the admission of evidence as

harmless error. See Civ.R. 61. Litigants are not entitled to a perfect trial, only a fair one.

Spisak v. Salvation Army, 8th Dist. Cuyahoga No. 99633, 2013-Ohio-5429, citing Grundy

v. Dhillon, 120 Ohio St. 3d 415, 2008-Ohio-6324, 900 N.E.2d 153. The erroneous

admission of evidence “will not justify reversal of an otherwise valid adjudication where

the error does not affect the substantial rights of the complaining party.” O’Brien v.

Angley, 63 Ohio St. 2d 159, 407 N.E.2d 490 (1980); Civ.R. 61; R.C. 2309.59.

       {¶93} Under Civ.R. 61, harmless error means:

       No error in either the admission or the exclusion of evidence and no error or

       defect in any ruling or order or in anything done or omitted by the court or

       by any of the parties is ground for granting a new trial or for setting aside a
      verdict or for vacating, modifying or otherwise disturbing a judgment or

      order, unless refusal to take such action appears to the court inconsistent

      with substantial justice. The court at every stage of the proceeding must

      disregard any error or defect in the proceeding which does not affect the

      substantial rights of the parties.

      {¶94} In order to determine whether a substantial right has been affected, “‘the

reviewing court must not only weigh the prejudicial effect of those errors but also

determine that, if those errors had not occurred, the jury * * * would probably have made

the same decision.”’ Cox v. MetroHealth Med. Ctr. Bd. of Trustees, 8th Dist. Cuyahoga

No. 96848, 2012-Ohio-2383, 971 N.E.2d 1026, ¶ 23, quoting O’Brien, 63 Ohio St. 2d at

165, 407 N.E.2d 490 (1980).

      {¶95} As addressed in the above assignments of error, the record contains

substantial evidence upon which the jury reasonably relied to conclude that Dr. Esposito

violated the standard of care by attempting to repair Dr. Di’s iris adhesion.   This case

turned upon which party’s experts the jury believed regarding the standard of care, not

upon Dr. Esposito’s failure to pass his board certification examinations. The fact that

Dr. Esposito failed his boards was wholly irrelevant to the standard of care question

presented in this case — whether Dr. Esposito erred in deciding to engage in an

unnecessary and risky surgical course based on the conditions presented by Dr. Di’s eye

before surgery. The ultimate question presented was simple: was Dr. Esposito’s surgical

course of action a breach of the standard of care?       His failure to pass the board

examinations had no bearing on this issue. Thus, because we find no evidence of
prejudice in this instance, we find the trial court’s admission of this testimony to be

harmless error.

       {¶96} Appellants’ fourth assignment of error is overruled.

       V. Dr. Di’s Contributory and Comparative Negligence

       {¶97}      In their fifth assignment of error, appellants argue that the trial court

erred in failing to instruct the jury on Dr. Di’s contributory or comparative negligence in

this case.

       {¶98} Requested jury instructions should ordinarily be given if they are correct

statements of law applicable to the facts in the case and reasonable minds might reach the

conclusion sought by the specific instruction. Murphy v. Carrollton Mfg. Co., 61 Ohio

St.3d 585, 591, 575 N.E.2d 828 (1991). In Ohio, it is well established that the trial court

will not instruct the jury where there is no evidence to support an issue. Riley v.

Cincinnati, 46 Ohio St. 2d 287, 348 N.E.2d 135 (1976), paragraph two of the syllabus.

When reviewing a trial court’s jury instructions, the proper standard of review for an

appellate court is whether the trial court’s refusal to give a requested jury instruction

constituted an abuse of discretion under the facts and circumstances of the case. Harris v.

Noveon, Inc., 8th Dist. Cuyahoga No. 93122, 2010-Ohio-674, ¶ 20.

       {¶99} R.C. 2315.33 provides:

       The contributory fault of a person does not bar the person as plaintiff from
       recovering damages that have directly and proximately resulted from the
       tortuous conduct of one or more other persons, if the contributory fault of
       the plaintiff was not greater than the combined tortuous conduct of all other
       persons from whom the plaintiff seeks recovery in this action and of all
       other persons from whom the plaintiff does not seek recovery in this action.
       The court shall diminish any compensatory damages recoverable by the
       plaintiff by an amount that is proportionately equal to the percentage of
      tortuous conduct of the plaintiff as determined pursuant to section 2315.34
      of the Revised Code.

R.C. 2315.33.

      {¶100} “Ohio law recognizes the defense of contributory negligence in medical

malpractice cases * * * [and] such negligence can serve to diminish recovery under

modern comparative negligence principles * * *.” Faber v. Syed, 8th Dist. Cuyahoga

No. 65359, 1994 Ohio App. LEXIS 2976, *22 (July 7, 1994) quoting Lambert v. Shearer,

84 Ohio App. 3d 266, 284, 616 N.E.2d 965 (10th Dist. 1992).


      “To prove the affirmative defense of contributory negligence, the defendant
      must prove that the plaintiff breached a duty, proximately causing his or her
      own injury. Thus, the plaintiff’s own ‘want of ordinary care * * * [must
      have] combined and concurred with the defendant’s negligence and
      contributed to the injury as a proximate cause thereof, and as an element
      without which the injury would not have occurred.’”

Segedy v. Cardiothoracic & Vascular Surgery of Akron, Inc., 182 Ohio App. 3d 768,

2009-Ohio-2460, 915 N.E.2d 361, ¶ 61, (9th Dist.) quoting Brinkmoeller v. Wilson, 41
Ohio St. 2d 223, 226, 325 N.E.2d 233 (9th Dist. 1975).

      {¶101} Appellants’ sole argument to support such an instruction is that Dr. Di was

contributory or comparatively negligent in selecting and relying upon Dr. Esposito to

perform his eye surgery.       None of the authority cited by appellants support the

proposition that a patient’s actions in selecting a doctor held out to be qualified to

perform a surgery can amount to contributory or comparative negligence nor is this court

aware of any such authority.

      {¶102} Appellants’ fifth assignment of error is overruled.

      VI. Plaintiff Counsel’s Inflammatory Remarks
       {¶103} In their sixth assignment of error, appellants argue that improper and

inflammatory comments made by Dr. Di’s trial counsel during trial constituted attorney

misconduct that prejudicially influenced the outcome of the jury’s verdict.

       {¶104}    As a general rule, “it is axiomatic that great latitude is afforded counsel

in the presentation of closing argument to the jury.” Pang v. Minch, 53 Ohio St. 3d 186,

194, 559 N.E.2d 1313 (1990). Counsel is allowed wide latitude in presenting oral

argument although at all times counsel is subject to the supervision of the trial judge.

Yerrick v. E. Ohio Gas Co., 119 Ohio App. 220, 223, 198 N.E.2d 472 (9th Dist.1964).

       {¶105} “[T]he determination of whether the bounds of permissible argument have

been exceeded is, in the first instance, a discretionary function to be performed by the trial

court. Therefore, the trial court’s determination will not be reversed absent an abuse of

discretion.” Caruso v. Leneghan, 8th Dist. Cuyahoga No. 99582, 2014-Ohio-1824, ¶ 57,

quoting Pesek v. Univ. Neurologists Assn., 87 Ohio St. 3d 501, 2000-Ohio-483, 721
N.E.2d 1011.     However, that discretion is not absolute. Where “gross and abusive

conduct occurs, the trial court is bound, sua sponte, to correct the prejudicial effect of

counsel’s misconduct.” Id. citing Snyder v. Stanford, 15 Ohio St. 2d 31, 37, 238 N.E.2d
563 (1968).

       {¶106} We note that appellants failed to object to any of the statements made in

closing argument with which they now take issue.       A party must generally raise a timely

objection to preserve a claim of error. Villella v. Waikem Motors, Inc., 45 Ohio St. 3d 36,

39-40, 543 N.E.2d 464 (1989). Pursuant to Snyder v. Stanford, 15 Ohio St. 2d 31, 238
N.E.2d 563 (1968), this failure prevents reversal absent gross and persistent abuse of

counsel’s privilege in closing argument.

         {¶107} We find no such abuse in this instance. While some of the remarks made

by plaintiff’s counsel during closing argument may have arguably been inflammatory, we

cannot say that they were so outrageous as to call into doubt whether the verdict was

rendered upon the evidence and thus warrant a new trial.         Again, there was sufficient

evidence to support the jury’s verdict.    We note that plaintiffs’ counsel’s reference to Dr.

Modic’s email to which appellants now complain would never have occurred but for

appellants’ own strategic miscalculation in attempting to manipulate the trial court’s

initial exclusion of the letter to their benefit as addressed in the second assignment of

error.

         {¶108} Many of the other statements that appellants now challenge represent

legitimate argument regarding the credibility of various witnesses based on evidence

introduced at trial. “A [party] may freely comment in closing argument on what the

evidence has shown and what reasonable inferences the [party] believes may be drawn

therefrom.” Peffer v. Cleveland Clinic Found., 8th Dist. Cuyahoga No. 94356,

2011-Ohio-450, ¶ 27, citing State v. Clay, 181 Ohio App. 3d 563, 2009-Ohio-1235, 910
N.E.2d 14, ¶ 47 (8th Dist.).

         {¶109} Finally, opening and closing statements are not evidence. Peffer at ¶ 27.

The trial judge in this instance instructed the jury as such and the jury is presumed to

follow the proper instructions of the trial court. State v. Ahmed, 103 Ohio St. 3d 27,
2004-Ohio-4190, 813 N.E.2d 637; State v. Hancock, 108 Ohio St. 3d 57, 2006-Ohio-160,

840 N.E.2d 1032.

       {¶110} Appellants’ sixth assignment of error is overruled.

       VII. Appellants’ Motion for a New Trial

       {¶111} Appellants argue in their seventh assignment of error that the trial court

erred in denying their motion for a new trial.      Appellants begin by arguing that a new

trial should have been granted due to the perceived errors addressed above in the first six

assignments including the “cumulative effect” of such errors. Having found no merit to

those arguments, we decline to revisit them here.

       {¶112} Appellants present us with two new arguments: (1) that the jury’s verdict

was against the manifest weight of the evidence, and (2) that the jury rendered an

excessive verdict under the influence of passion and prejudice.       Civ.R. 59(A)(6) and (4),

respectively, allow for a new trial to be granted on these grounds.

       {¶113}   A trial court’s judgment on a Civ.R. 59 motion for a new trial is reviewed

under the abuse of discretion standard. May v. Marc Glassman, Inc., 8th Dist. Cuyahoga

No. 93966, 2011-Ohio-1581, ¶12, citing Effingham v. XP3 Corp., 11th Dist. Portage No.

2006-P-0083, 2007-Ohio-7135. The decision to grant a motion for a new trial rests within

the sound discretion of the trial court and will not be disturbed upon appeal unless there

has been an abuse of that discretion. Id., citing Pena v. N.E. Ohio Emergency Affiliates,

Inc., 108 Ohio App. 3d 96, 104, 670 N.E.2d 268 (9th Dist. 1995).

       {¶114} When reviewing the manifest weight of the evidence in a civil case, this

court weighs the evidence and all reasonable inferences, considers the credibility of
witnesses and determines whether in resolving conflicts in the evidence, the finder of fact

clearly lost its way and created such a manifest miscarriage of justice that the judgment

must be reversed and a new trial ordered. Eastley v. Volkman, 132 Ohio St. 3d 328,

2012-Ohio-2179, 972 N.E.2d 517, ¶ 20.           Weight of the evidence concerns “‘the

inclination of the greater amount of credible evidence, offered in a trial, to support one

side of the issue rather than the other.’” State v. Thompkins, 78 Ohio St. 3d 380, 387,

1997-Ohio- 52, 678 N.E.2d 541, quoting Black’s Law Dictionary 1594 (6th Ed.1990).

       {¶115} We are guided by a presumption that the findings of the trier of fact are

correct. Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St. 3d 77, 80, 461 N.E.2d 1273

(1984). This presumption arises because the trier of fact had an opportunity “to view the

witnesses and observe their demeanor, gestures and voice inflections, and use these

observations in weighing the credibility of the proffered testimony.” Id.

       {¶116} With regard to appellants’ first argument, we cannot say that the verdict

was against the manifest weight of the evidence. The jury had the opportunity to assess

the credibility of the various experts and weigh their testimony in conjunction with the

documentary evidence. We cannot say the jury lost its way in finding Dr. Di’s experts,

their testimony regarding the relevant standard of care and their explanation of his injury

to be more credible than that of appellants’ experts.       Appellants’ experts offered a

comparatively less believable explanation of the relevant events: that Dr. Di’s various

maladies including the photophobia, glare and ghost images were attributable to his

original injury caused by the bone fragment rather than the iris reconstruction procedure.

Appellants’ experts’ theory that Dr. Di’s cataract masked these symptoms until it was
removed during the eye surgery was inconsistent with Dr. Di’s testimony describing a

gradual decrease in his vision, the relevant and documented time line of his pursuit of

treatment between the two events and his continued practice as a neurosurgeon after the

initial injury. We cannot say that the weight of the evidence supported appellants’

position.

       {¶117} Finally, appellants argue that the jury returned an excessive verdict that

“appears to have been given under the influence of passion and prejudice.”

       {¶118} “[T]he assessment of damages lies ‘so thoroughly within the province of

the [trier of fact] that a reviewing court is not at liberty to disturb the [trier of fact’s]

assessment’ absent an affirmative finding of passion and prejudice or a finding that the

award is manifestly excessive or inadequate.” Pesic v. Pezo, 8th Dist. Cuyahoga No.

90855, 2008-Ohio-5738, at ¶ 21, quoting Moskovitz v. Mt. Sinai Med. Ctr., 69 Ohio St. 3d
638, 655, 635 N.E.2d 331 (1994).

       {¶119} To determine whether a verdict was influenced by passion or prejudice, the

court should consider the amount of damages returned and whether the record discloses

that the verdict was induced by: “(a) admission of incompetent evidence, (b) misconduct

on the part of the court or counsel, or (c) by any other action occurring during the course

of the trial which can reasonably be said to have swayed the jury in their determination of

the amount of damages that should be awarded.” Fromson & Davis Co. v. Reider, 127
Ohio St. 564, 569, 189 N.E. 851 (1934); Banas v. Shively, 8th Dist. Cuyahoga No. 96226,

2011-Ohio-5257, ¶ 44.
       {¶120} The size of the verdict alone is insufficient to demonstrate passion or

prejudice. Rinehart v. Brown, 4th Dist. Ross No. 05CA2854, 2006-Ohio-1912, ¶ 16,

citing Airborne Express, Inc. v. Sys. Research Laboratories, Inc., 106 Ohio App. 3d 498,

510, 666 N.E.2d 584 (12th Dist. 1995). “‘[T]here must be something contained in the

record which the complaining party can point to that wrongfully inflamed the sensibilities

of the [factfinder].”’ Pesic at ¶ 23, citing Shoemaker v. Crawford, 78 Ohio App. 3d 53,

65, 603 N.E.2d 1114 (10th Dist. 1991).

       {¶121} We find no evidence that the verdict in this case was the result of passion

or prejudice.   Even if we found evidence in the record that the jury was “wrongfully

inflamed,” we find no merit to any of the arguments presented by appellants taking issue

with individual aspects of the jury’s reward. Contrary to appellants’ arguments, the

evidence at trial revealed that Dr. Di was permanently deprived of useful vision in his left

eye resulting in a loss of depth perception and the effective end of his career as a

neurosurgeon.     The testimony further documented appellees’ noneconomic losses

including pain and suffering and loss of consortium. Appellants argue that the jury’s

award of $500,000 to Nan Qiao for loss of consortium was “excessive,” however, Nan

Qiao testified in great detail to the devastating effects Dr. Di’s injury had upon their

family relationships and dynamics.

       {¶122} Finally, we find no merit to appellants’ contention that Dr. Di failed to

prove future wage loss.    Contrary to appellants’ assertions, the testimony revealed that

Dr. Di was fully capable of finding employment as a neurosurgeon and aborted a process

of seeking an appeal to practice in Missouri due to his vision loss.           Contrary to
appellants’ allegations of a jury verdict inflamed by passion and prejudice, we note that

the jury’s cumulative lost wages award of $4,200,000 was less than the least favorable

economic loss projection offered by Dr. Di’s economics expert.

       {¶123} Even if appellants’ argument that Dr. Di would be unable to practice in

Missouri were to be accepted, we find no merit to the broader argument that after years of

successful practice at the CCF he instantaneously became unemployable upon his

departure from the CCF solely due to his inability to obtain board certification. The

record reflects that Dr. Di possessed a unique and sought after skill set as a neurosurgeon.

 Indeed, Dr. Di testified that he was able to find the position in Missouri in less than a

month after it became clear he would no longer be employed with the CCF.           He also

testified that it was not the only job available for a neurosurgeon who was non-board

certified.

       {¶124} After reviewing the record, we do not find the trial court abused its

discretion in denying a new trial on the ground that the jury awarded an excessive verdict

given under the influence of passion or prejudice.

       {¶125} Appellants’ seventh assignment of error is overruled.

       VIII. Application of Ohio’s Statutory Caps on Noneconomic Damages

       {¶126} In appellants’ eighth and final assignment of error they argue that the trial

court erred in failing to properly apply Ohio’s statutory cap on non-economic damages.

       {¶127} The jury’s award of damages for Dr. Di in this case was set forth in

interrogatory No. 13 as follows:

       Past Economic Loss (Lost Wages):                               $ 1.2 mil
       Past Noneconomic Loss (Pain and Suffering):             $ 1 mil

       Future Economic Loss (Wages):                           $ 3 mil

       Future Noneconomic Loss (Pain and Suffering): $ 0

       Permanent Disability:                                          $ 2 mil

       Total:                                                  $ 7.2 mil

       {¶128} Citing R.C. 2323.43(A)(3)(a), the trial court reduced the $1,000,000 award

for Dr. Di’s “Past Noneconomic loss (Pain and Suffering)” to the statutory cap of

$500,000. Appellants sought for the judgment to be further reduced by $2,000,000

arguing that the award for “Permanent Disability” constituted noneconomic damages in

excess of the statutory cap.   The trial court refused.

       {¶129} Under Ohio law, a tort plaintiff may recover unlimited compensatory

damages for noneconomic losses if the plaintiff has sustained either “permanent and

substantial physical deformity, loss of use of a limb, or loss of a bodily organ system,” or

“permanent physical functional injury that permanently prevents the injured person from

being able to independently care for self and perform life-sustaining activities.” R.C.

2315.18(B)(3); Simpkins v. Grace Brethren Church of Del., 2014-Ohio-3465, 16 N.E.3d
687, ¶ 77 (5th Dist.).

       {¶130} However, R.C. 2323.43 provides more stringent limitations upon

noneconomic damages in actions based on medical claims. R.C. 2323.43(A) provides in

relevant part:

       (1) There shall not be any limitation on compensatory damages that
       represent the economic loss of the person who is awarded the damages in
       the civil action.
      (2) Except as otherwise provided in division (A)(3) of this section, the
      amount of compensatory damages that represents damages for noneconomic
      loss that is recoverable in a civil action under this section to recover
      damages for injury, death, or loss to person or property shall not exceed the
      greater of two hundred fifty thousand dollars or an amount that is equal to
      three times the plaintiff’s economic loss, as determined by the trier of fact,
      to a maximum of three hundred fifty thousand dollars for each plaintiff or a
      maximum of five hundred thousand dollars for each occurrence.

      (3) The amount recoverable for noneconomic loss in a civil action under
      this section may exceed the amount described in division (A)(2) of this
      section but shall not exceed five hundred thousand dollars for each plaintiff
      or one million dollars for each occurrence if the noneconomic losses of the
      plaintiff are for either of the following:

             (a) Permanent and substantial physical deformity, loss of use of a
             limb, or loss of a bodily organ system;

             (b) Permanent physical functional injury that permanently prevents
             the injured person from being able to independently care for self and
             perform life sustaining activities.

(Emphasis added.) R.C. 2323.43(A)

      {¶131} In interrogatory No. 14 the jury found that Dr. Di’s eye injury constituted a

permanent and substantial physical deformity.     The dispute in this instance is whether

the jury’s award of $2,000,000 for Dr. Di’s “Permanent Disability” constitutes economic

or noneconomic damages.

      {¶132} R.C. 2323.43(H) defines economic and noneconomic loss as follows:

      (1)   “Economic loss” means any of the following types of pecuniary harm:

             (a) All wages, salaries, or other compensation lost as a result of an
             injury, death, or loss to person or property that is a subject of a civil
             action upon a medical, dental, optometric, or chiropractic claim;

             (b) All expenditures for medical care or treatment, rehabilitation
             services, or other care, treatment, services, products, or
             accommodations as a result of an injury, death, or loss to person or
             property that is a subject of a civil action upon a medical, dental,
             optometric, or chiropractic claim;

             (c) Any other expenditures incurred as a result of an injury, death,
             or loss to person or property that is a subject of a civil action upon a
             medical, dental, optometric, or chiropractic claim, other than
             attorney’s fees incurred in connection with that action.

      ***

      (3) “Noneconomic loss” means nonpecuniary harm that results from an
      injury * * * including, but not limited to, pain and suffering, loss of society,
      consortium, companionship, care, assistance, attention, protection, advice,
      guidance, counsel, instruction, training, or education, disfigurement, mental
      anguish, and any other intangible loss.

R.C. 2323.43(H).

      {¶133} Appellants argue that Dr. Di’s “Permanent Disability” award constituted

noneconomic damages for disfigurement in the form of a permanent and substantial

physical deformity.   Dr. Di argues that the jury’s award for “Permanent Disability”

compensated him for economic harm in the form of lost earning potential beyond merely

wages, lost net worth, lost returns on investments and future expenses. Dr. Di further

argues that by failing to object to the ambiguous jury interrogatory providing for

“Permanent Disability” or the jury’s verdict, appellants have waived the right to challenge

the trial court’s application of R.C. 2323.43(A).        Dr. Di further argues that this

assignment of error should be overruled because appellants cannot prove that the

permanent disability award was purely noneconomic.

      {¶134} We find one fatal flaw in all three of Dr. Di’s arguments: The “Permanent

Disability” interrogatory was plainly unambiguous within the context of this case and,

considering that context, the only possible interpretation is that it constituted
noneconomic damages.         We reach this conclusion because Dr. Di presented no

evidence of economic damages, past or future, other than lost wages. Consistent with

this, in Dr. Di’s closing argument he specifically limited his request for economic

damages to lost wages while requesting noneconomic damages for his pain, suffering, and

permanent and substantial physical deformity of his left eye.      Dr. Di’s trial attorney

detailed to the jury the damages he sought as follows:

      Our damages are noneconomic and economic.

      What are noneconomic damages? Dr Di’s pain, suffering, and permanent
      and substantial physical deformity of his left eye; Nan’s loss of consortium
      and the destruction of the family unit.

      ***

      * * * [W]hat are the economic damages? If you take his prior salary of
      300 grand, it’s going to range from five to $6 million in future lost earning
      capacity. If you take the average compensation— remember Dr. Modic
      said 475— the range is 7 to $9 million.

      ***

      So the damages in this case, I’m asking for $1 million for Dr. Di for
      noneconomic damages and $1 million for Nan. Lost earning capacity,
      there’s a range. You can give him the $300,000 one, which is $5 million.
      Or, you can give him the full fare that Dr. Modic said he should have
      gotten, which is $9 million. So I believe a full and fair verdict in this case
      is anywhere between seven to $11 million, depending on which economic
      analysis you accept.

      {¶135} None of the purported economic damages that Dr. Di now asserts that the

$2,000,000 permanent disability award represents were sought at trial or supported by any

evidence.   Indeed, if we were to accept Dr. Di’s argument that the permanent disability

award secretly represented unintroduced, unproven and unsought economic damages, our

analysis of the jury’s award under appellants’ manifest weight challenge would be altered
to address this discrepancy. Considering the subject interrogatory within the appropriate

context, we find no ambiguity in the permanent disability award’s nature as noneconomic

damages and find that the trial court erred in failing to reduce the award pursuant to R.C.

2323.43(A)(3)(a).

       {¶136} Appellants’ eighth assignment of error is sustained.

       IX. Appellees’ Cross-Assignment of Error

       {¶137} Appellees argue in their cross-assignment of error that if this court orders a

new trial on the medical negligence claim against Dr. Esposito, then we should also order

a new trial on the claims for which the jury returned a defense verdict.           We find this

assignment of error to be moot.

       X. Conclusion

       {¶138} The judgment of the trial court is affirmed in part, reversed in part and

remanded.

       It is ordered that appellants and appellees share the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



_______________________________________________
EILEEN A. GALLAGHER, PRESIDING JUDGE

MARY J. BOYLE, J., and
PATRICIA ANN BLACKMON, J., CONCUR